DETAILED ACTION

The applicant amended claims 1, 2, 4, 6-16, and 18-20 in the amendment received on 01-19-2022.

The claims 1, 2, 4, and 6-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, 4, and 6-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 2, 4, and 6-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 20130282844 A1) in view of Nelke et al. (US 20110161445 A1) in view of Dwyer et al. (US 20150195406 A1) and in view of Cases et al. (US 20100100412 A1).

With respect to claim 1, Logan teaches receiving an incoming written communication from outside a customer engagement center system, (i.e., section 0048 teaches receiving an input). Logan teaches In a text analytics service software module on a text analytics service unit, performing text analytics on the written message content of the incoming written communication, (i.e., section 0134 teaches text analysis; section 0093 teaches text analytics host; section 0094 teaches determining the users sentiment and/or the change of sentiment; section  transferring the written communication from the smart routing engine to the assigned customer service representative; and displaying the generated sentiment, the generated tone, the generated meaning, and the generated threat indication to the assigned customer service representative on the customer engagement center desktop, (i.e., section 0134 teaches using the sentiment analysis to determine future tasks and interactions including transferring to agent; section 0049 teaches responding to written communication and displaying results). Logan teaches transferring the generated sentiment, the generated tone, the generated meaning, and the generated threat indication to the assigned customer service representative; displaying the written communication to the assigned customer service representative on the customer engagement center desktop, (i.e., section 0134 teaches using the sentiment analysis to determine future tasks and interactions including transferring to agent; section 0049 teaches responding to written communication and displaying results). Logan teaches assigning, by the smart routing engine, a customer service representative to receive the incoming written communication, (i.e., section 0120 teaches assigning a customer service representative to a conversation).  Logan discloses the claimed subject matter as discussed above except passing the written communication and the communication metadata from the text analytics service to a smart routing engine.  However, Nelke teaches passing the written communication and indications from the text analytics service to a smart routing engine, (i.e., section 0054 teaches using metadata and a text analytics unit; section 0055 teaches analysis of the metadata) in order to provide annotators and look-up services; providing users with a capability to obtain contextual information by activating enhancement functions provided by said private enhancement stack (abstract).  Therefore, based on Logan in view of Nelke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nelke to the system of Logan in order to provide annotators and look-up services; providing users with a capability to obtain contextual information by activating enhancement functions provided by said private enhancement stack. Logan and Nelke discloses the claimed subject matter as discussed above except to generate a sentiment of the written communication, a tone of the written communication, a meaning of the written communication, and a threat indication, wherein the threat indication is an indication of a presence of threats in the written communication; assigning, by the smart routing engine, a customer service representative to receive the incoming written communication based on the generated sentiment, the generated tone, and the generated meaning, the generated threat indication, and a set of predetermined criteria.  However, Dwyer to generate a sentiment of the written communication, a tone of the written communication, a meaning of the written communication, and a threat indication, wherein the threat indication is an indication of a presence of threats in the written communication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Dwyer teaches assigning based on the generated sentiment, the generated tone, and the generated meaning, the generated threat indication, and a set of predetermined criteria, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; section 0152 teaches threats, word triggers, compliance triggers…etc.; section 0158 teaches re-routing conversation to appropriate representative or department) in order to determine at least one of the category, the score, the sentiment, or the wherein the predetermined criteria includes rules conditioned upon customer service representative availability, customer service representative workload and customer service representative skills.  However, Cases teaches wherein the predetermined criteria includes rules conditioned upon customer service representative availability, customer service representative workload and customer service representative skills, (i.e., section 0019 teaches selection based on CSR availability and CSR Skill.) in order to allow for more efficient assignment of support personnel to a problem (abstract).  Therefore, based on Logan in view of Nelke in view of Dwyer and further in view of Cases, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cases to the system of Logan, Nelke, and Dwyer in order to allow for more efficient assignment of support personnel to a problem.  

 Logan teaches wherein the customer service representative retrieves the written communication from the queue or queue group before reviewing the written communication on the customer engagement center desktop, (i.e., section 0062 teaches waiting in queue until the system is ready).

With respect to claim 4, Logan discloses the claimed subject matter as discussed above except wherein the smart routing engine passes the communication indications simultaneously with the written communication.  However, Nelke teaches wherein the smart routing engine passes the communication indications simultaneously with the written communication, (i.e., section 0054 teaches using metadata and a text analytics unit).  Dwyer further teaches generate sentiment, the generated tone, the generated meaning, the generated threat indication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  

With respect to claim 6, Dwyer further teaches wherein the customer engagement center desktop displays the communication metadata before the customer engagement center desktop displays the written communication, (i.e., section 0022 teaches displaying metadata).  Dwyer further teaches generate sentiment, the generated tone, the generated meaning, the generated threat indication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 7, Nelke teaches wherein the smart routing engine passes the communication metadata to a party other than the customer service representative, customer service representative group, queue, or queue group designated to receive the written communication, (i.e., section 0054 teaches using metadata and a text analytics unit). Dwyer further teaches generate sentiment, the generated tone, the generated meaning, the generated threat indication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
 
With respect to claim 8, Logan teaches further comprising the text analytics service unit passing a copy of the written communication to a text analytics service storage, (i.e., section 0036 teaches communication storage).

With respect to claim 9, Logan teaches further comprising the text analytics service unit passing a copy of the communication metadata to a text analytics service storage, (i.e., section 0036 teaches communication storage). Dwyer further teaches generate sentiment, the generated tone, the generated meaning, the generated threat indication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, Logan teaches further comprising the smart routing engine passing a copy of the written communication to a smart routing engine storage, (i.e., section 0036 teaches communication storage). 

With respect to claim 11, Logan teaches further comprising the smart routing engine passing a copy of the communication metadata to a smart routing engine storage, (i.e., section 0036 teaches  Dwyer further teaches generate sentiment, the generated tone, the generated meaning, the generated threat indication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, Logan teaches further comprising the smart routing engine receiving an update to the predetermined criteria, (i.e., section 0034 teaches update the database).  

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, Logan teaches wherein the text analytics service software module is programmed to evaluate at least one of the written communication's message content, existing attached metadata, header data, and attachments, (i.e., section 0134 teaches text analysis).

With respect to claim 15, Dwyer teaches the text analytics service software module generates communication metadata based on the analytics of the written message content wherein the communication metadata is at least one of a word choice of the sender, or a list of business entities referenced by the written communication, (i.e., section 0007 teaches communications includes many types of communication including several forms of written communications.  Metadata including tone of written communication; sentiment or emotion of written communication and intent; section 0083 teaches assigning behavior/ emotions category labels or CSR designations based on rules conditioned by analysis of the text or metadata; CSR designations is a broad term and it’s not clear what the applicant intended this to mean other than a CSR label or category; section 0152 teaches threats, word triggers, compliance triggers…etc.).  Therefore, the limitations of claim 15 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

With respect to claim 16, Nelke teaches, wherein the smart routing engine software module is programmed to evaluate the communication metadata based on predetermined criteria in the smart routing engine software module, (i.e., section 0054 teaches using metadata and a text analytics unit).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

With respect to claim 17, Logan teaches wherein the predetermined criteria are updateable, (i.e., section 0034 teaches update the database).  

With respect to claim 18, Logan teaches wherein the at least one of the customer service representative retrieves the written communication from a groups or queue groups before reviewing the written communication the customer engagement desktop is a predetermined group, (i.e., section 0090 and section 0121 teaches storing communications in a queue before routing to the csr or agent).

With respect to claim 19, Nelke teaches, wherein at least one of the customer service representative groups or queue groups is created and updated dynamically, (i.e., section 0055 teaches dynamic update). Therefore, the limitations of claim 16 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis

 the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                                     

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447